Citation Nr: 1813869	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  16-58 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a cervical spine disorder and, if so, whether service connection is warranted.  

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left shoulder disorder and, if so, whether service connection is warranted.  

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right shoulder disorder and, if so, whether service connection is warranted.  

4.  Entitlement to service connection for degenerative joint disease of the ankles. 

5.  Entitlement to service connection for degenerative joint disease of the feet. 

6.  Entitlement to service connection for degenerative joint disease of the knees. 

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION


The Veteran served on active duty from August 1974 to July 1976 with subsequent periods of active duty for training (ADT) and inactive duty training (IDT) with the Army Reserves and/or the Army National Guard until July 1996.   

This appeal is before the Board of Veterans' Appeals (Board) from a May 2016 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In order to establish jurisdiction over the issues of service connection for a cervical spine disorder and bilateral shoulder disorder, the Board must first consider whether new and material evidence has been received to reopen the claims.  38 U.S.C.A. § 5108 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  

The Veteran initially filed a claim of entitlement to service connection for anxiety, major depressive disorder and posttraumatic stress disorder (PTSD).  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims clarified how the Board should analyze claims for acquired psychiatric disabilities.  As emphasized in Clemons, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Thus, the Board has re-characterized the issue as shown on the title page.

Subsequent to the most recent statement of the case, additional evidence has been added to the claims file.  However, RO review of such evidence was waived in a February 2018 statement.  Therefore, the Board can proceed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a cervical spine disorder, left shoulder disorder, right shoulder disorder, degenerative joint disease of the ankles, feet, and knees, an acquired psychiatric disorder, tinnitus and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in November 2013, the RO denied service connection for a cervical spine disorder, left shoulder disorder and right shoulder disorder.  

2.  Additional evidence received since the November 2013 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's service connection claims for a cervical spine disorder, left shoulder disorder and right shoulder disorder.  


CONCLUSIONS OF LAW

1.  The November 2013 rating decision denying service connection for a cervical spine disorder, left shoulder disorder and right shoulder disorder, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

2.  Evidence received since the November 2013 rating decision is new and material to the service connection claims for a cervical spine disorder, left shoulder disorder and right shoulder disorder; therefore, the claims are reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts his cervical spine disorder, left shoulder disorder and right shoulder disorder are related to service, to include National Guard service.  The RO denied the claim for a left shoulder disorder in July 2003, which found the Veteran's left shoulder adhesive capsulitis with bursitis neither occurred in nor was caused by service.  The Veteran did not file a timely notice of disagreement, or submit new and material evidence within one year of the July 2003 rating decision.  A November 2013 rating decision affirmed the denial, noting there was no evidence his condition was due to military service.  The November 2013 rating decision also denied service connection for a cervical spine disorder and right shoulder disorder, finding neither condition occurred in nor was caused by service.  As the Veteran did not file a timely notice of disagreement, or submit new and material evidence within one year, the November 2013 rating decision became final.  38 U.S. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

As noted above, the Board must address whether new and material evidence has been received sufficient to reopen the Veteran's service connection claims regardless of the RO's decision to reopen the claim.  See Jackson v. Principi, supra.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

A piece of evidence submitted subsequent to the November 2013 rating decision includes a November 2015 private medical statement from Dr. C.E.M.Q., which notes the Veteran had diagnoses of degenerative disc disease of the cervical spine, degenerative joint disease of the shoulders and chronic myositis para-cervical spine muscles.  Dr. C.E.M.Q. also opined that the Veteran "presents sensorial, severe musculoskeletal and psychiatric disorders which are more probable than not secondary [sic] to his military service performance."  The Board finds this statement relates to an unestablished fact, namely establishing a potential relationship between a cervical spine disorder and bilateral shoulder disorder and service.  For the aforementioned reasons, the evidence for his claims of cervical spine disorder, left shoulder disorder and right shoulder disorder are both new and material, and the claims must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. 3.156(a).



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a cervical spine disorder is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for a left shoulder disorder is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for a right shoulder disorder is reopened; the appeal is granted to this extent only.


REMAND

First, the Veteran repetitively claims he receives treatment at the VA in San Juan.  See August 2002 statement (noting he received medical treatment at San Juan VA medical center); see also January 2013 claim (stating he began receiving treatment at the San Juan VA medical center in 1980); see also March 2017 statement (noting he receives treatment at the San Juan VA medical center and is very ill).  However, the only VA treatment records of file are from May 1998 to May 2003, October 2012 to May 2013 and September 2013 to April 2016.  Therefore, the Board finds a remand is necessary to obtain all VA treatment records.  

Second, the Veteran served in the Army Reserves from 1976 until 1990, when he was transferred to the Army National Guard, until his retirement in July 1996.  However, the record is silent for any indication that the AOJ attempted to verify periods of active duty for training or inactive duty for training.   Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing AD or ADT, from an injury incurred or aggravated while performing IDT, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during a period of IDT.  38 U.S.C. §§ 101(24), 106, 1131 (2012).  Therefore, remand is warranted for the AOJ to undertake any development necessary to verify the dates of any periods of ADT or IDT.  

Third, a May 2014 private medical statement from Dr. J.F.I. notes the Veteran had generalized osteoarthritis, anxiety and depression.  A November 2015 private medical statement from Dr. C.E.M.Q. found the Veteran had current diagnoses of tinnitus, bilateral deafness, degenerative disc disease of the cervical spine, degenerative joint disease of the shoulders, knees, ankles and feet, generalized anxiety disorder, major depression disease and PTSD.  Dr. C.E.M.Q. further notes that since service, the Veteran complained of earaches, tinnitus and hearing loss secondary to high noises during military operations.  He also opined that the Veteran "presents sensorial, severe musculoskeletal and psychiatric disorders which are more probable than not secondary [sic] to his military service performance."  However, Dr. C.E.M.Q. provided no rationale for his opinions.  A February 2016 VA treatment record notes the Veteran had no musculoskeletal arthritis.  An April 2016 VA examination noted the Veteran had no ankle disability, finding the record was silent for any ankle condition; however, no x-rays were taken.  Also, an April 2016 VA audiological examination revealed the Veteran did not have hearing loss for VA purposes and the Veteran denied tinnitus.  Therefore, after all of the above development has been completed, VA examinations are necessary to assess the nature and etiology of his claimed cervical spine disorder, left shoulder disorder, right shoulder disorder, degenerative joint disease of his ankles, feet and knees, acquired psychiatric disorder, tinnitus and bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the record all VA treatment records from San Juan prior to May 1998, from May 2003 to October 2012, from May 2013 to September 2013 and since April 2016.  Records prior to May 1998 would be in paper form, so searches must be done for archived or retired records, with documentation of the results.

2.  Contact the National Personnel Records Center (NPRC), the Defense Finance Accounting Service (DFAS) and/or any other appropriate source to verify any period of ADT or IDT. The Veteran served in the Army Reserves from 1976 until 1990, when he was transferred to the Army National Guard, until his retirement in July 1996.  All records and/or responses received should be associated with the claims file.

3.  Only AFTER obtaining the above VA medical records, to the extent available, schedule the Veteran for appropriate VA examinations to determine the nature, extent, onset, and etiology of his claimed cervical spine disorder, left shoulder disorder, right shoulder disorder, degenerative joint disease of his ankles, feet, knees, acquired psychiatric disorder, tinnitus and bilateral hearing loss.  The claims folder should be provided to the examiners for review of pertinent documents therein in connection with the examinations, and the examination reports should reflect that such a review was conducted

Then, the examiners should opine whether any currently diagnosed disability is at least as likely as not (50 percent or better probability) related to service.  

In making the above opinions, the examiners should consider a May 2014 private medical statement from Dr. J.F.I. that notes the Veteran had generalized osteoarthritis, anxiety and depression, a November 2015 private medical statement from Dr. C.E.M.Q. that states the Veteran had a current diagnoses of tinnitus, bilateral deafness, degenerative disc disease of the shoulders, degenerative joint disease of the knees, ankles and feet and generalized anxiety disorder, major depression disease and PTSD and Dr. C.E.M.Q.'s statement that since service, the Veteran complained of earaches, tinnitus and hearing loss secondary to high noises during military operations and "presents sensorial severe musculoskeletal and psychiatric disorders which are more probable than not secondary to his military service performance."    

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall explain whether additional information is needed or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above and any other development deemed necessary, readjudicate the remanded claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


